department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc dollar_figure cc pa apjp wta-n-140217-01 internal_revenue_service national_office service_center advice memorandum for director reporting compliance wage and investment w cp ex from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject disallowance of earned_income_tax_credit this memorandum is in response to your request for significant service_center advice dated date in connection with questions posed by remote exam headquarters at issue are the procedures that the internal_revenue_service irs should follow when disallowing the earned_income_tax_credit eitc this document is not to be used or cited as precedent issue sec_1 what acts trigger the start of the 2-year period of limitations under sec_6532 of the code for commencing a lawsuit to obtain a refund of an overpayment certain versions of form_4549 income_tax examination changes do not have any language by which the taxpayer waives the right to a claim disallowance letter other versions place that language in the other comments line area which is not near the signature line under what circumstances if any will the form_4549 constitute a waiver under sec_6532 of the taxpayer’s right to a notice of claim disallowance must the irs send a notice_of_deficiency when the eitc is disallowed in whole or in part if the irs sends a notice_of_deficiency and the taxpayer fails to file a timely tax_court petition must the irs then send a notice of claim disallowance in cases in which the taxpayer has not waived the right to a notice of claim disallowance will the previously issued notice_of_deficiency be considered a notice of claim disallowance what are the proper procedures for handling eitc claims in the following scenarios wta-n-140217-01 a b c d e f taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure on the return refund of dollar_figure is held prior to the audit eitc of dollar_figure is recaptured resulting in no refund and no balance due taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure on the return refund of dollar_figure is held prior to audit the eitc of dollar_figure is recaptured during the audit resulting in a balance due of dollar_figure taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure on the return refund of dollar_figure is held prior to the audit the eitc of dollar_figure is recaptured during the audit and there is an increase to tax of dollar_figure resulting in a balance due of dollar_figure taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure on the return refund of dollar_figure is held prior to audit eitc of dollar_figure is recaptured resulting in a partial refund of dollar_figure to taxpayer taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure and withholding of dollar_figure on the return refund of dollar_figure is held prior to audit eitc of dollar_figure is recaptured resulting in a refund of dollar_figure to taxpayer taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure and withholding of dollar_figure on the return refund of dollar_figure is held prior to audit eitc of dollar_figure is recaptured and there is a tax increase of dollar_figure resulting in a balance due of dollar_figure conclusion the start of the 2-year period of limitations in sec_6532 is not triggered unless the irs sends a notice of claim disallowance by registered or certified mail or the taxpayer waives the right to a notice of claim disallowance under sec_6532 sec_301_6532-1 provides four requirements for a waiver of notice of claim disallowance the form_4549 provided for our review does not meet the requirements of the regulations unless math error procedures apply the irs should send a notice_of_deficiency when the eitc is disallowed the irs is not required to send a notice of claim disallowance a statutory_notice_of_deficiency is not a notice of claim disallowance in each of the situations the irs should send a statutory_notice_of_deficiency it is not necessary to send a notice of claim disallowance facts wta-n-140217-01 remote examination administers several eitc programs on occasion the taxpayer’s refund is held prior to the examination sometimes the examination results in a decrease in the eitc but the taxpayer is still entitled to a refund occasionally the decrease in the eitc and other changes eg a change in filing_status or loss of exemptions eliminate the right to a refund and result in a balance due upon completion of the examination the irs sends a report form_4549 to the taxpayer outlining the proposed changes coupled with the report is a letter asking for additional proof of entitlement to the eitc school records proof of address etc upon receipt the taxpayer may sign the report thereby agreeing to the adjustments if the taxpayer does not respond to the form_4549 within days the irs issues a notice_of_deficiency issue one law and analysis sec_6532 provides in part that no suit or proceeding under sec_7422 for the recovery_of tax shall be begun before the expiration of months after a claim_for_refund is filed unless the irs denies the claim within that time or after the expiration of years from the date of mailing by certified or registered mail of a notice of claim disallowance claims for refund may be filed on original or amended income_tax returns see sec_301_6402-3 sec_6532 provides that a taxpayer may file a written waiver of the requirement that the irs send a notice of claim disallowance by certified or registered mail the filing of such a waiver starts the running of the 2-year limitations_period in sec_6532 to be effective the waiver must include the type of tax and taxable_period covered by the taxpayer’s claim_for_refund the amount of the claim the amount of the claim disallowed and a statement that the taxpayer agrees the filing of the waiver will commence the running of the 2-year period provided for in sec_6532 see sec_301_6532-1 - thus in order to trigger the 2-year period of limitations in sec_6532 the irs must send the taxpayer a notice of claim disallowance by registered or certified mail or the taxpayer must waive notice of claim disallowance under sec_6532 issue two as stated above a waiver must include the type of tax and taxable_period covered by the taxpayer’s claim_for_refund the amount of the claim the amount of the claim disallowed and a statement that the taxpayer agrees the filing of the waiver will wta-n-140217-01 commence the running of the 2-year period provided for in sec_6532 the form_4549 provided for our review does not meet these requirements also the title of this form does not put the taxpayer on notice that he or she is waiving the right to a notice of claim disallowance the form_4549 is not an adequate waiver regardless of where the waiver language is placed as explained below eitc cases should be handled under the deficiency procedures or under the math error procedures in certain cases thus there is no need to issue a notice of claim disallowance or to obtain a waiver of claim disallowance from the taxpayer form is the prescribed waiver form issue three under sec_6212 if the irs determines a deficiency the irs is authorized to send a notice_of_deficiency to the taxpayer unless deficiency procedures are followed the irs cannot assess the tax increase attributable to the disallowed eitc also without issuance of a notice_of_deficiency the taxpayer cannot contest the irs’s disallowance of the eitc in the tax_court thus issuance of the notice_of_deficiency is essential when the eitc is disallowed in whole or in part a deficiency can exist only with respect to income estate and certain gift and certain excise_taxes and is defined as the amount by which the tax imposed exceeds the excess of the sum of the amount of tax shown on the taxpayer’s return plus the amount previously assessed or collected without assessment as a deficiency over the amount of any rebates see sec_6211 the eitc is specifically included in the deficiency calculation as a negative_amount of tax see sec_6211 thus the irs cannot reduce the eitc claimed without following the deficiency procedures if the taxpayer files a timely tax_court petition the taxpayer will be able to contest the disallowance of the eitc in the tax_court see h_r rep no pincite s rep no pincite wilson v commissioner t c memo and blore v commissioner tcmemo_2000_326 there is an exception to the rule that the irs must follow deficiency procedures when disallowing all or part of the eitc the exception applies when there is a mathematical_or_clerical_error on the return see sec_6213 and sec_6213 defines mathematical_or_clerical_error one such error of particular relevance occurs when the taxpayer omits a correct taxpayer_identification_number tin on the return as required by sec_32 see sec_6213 the irs should follow deficiency procedures unless all the errors on the return are mathematical or clerical errors as defined in sec_6213 the issuance of a notice of claim disallowance starts the running of the 2-year period in which the taxpayer may file a refund_suit in the united_states district wta-n-140217-01 court or the united_states court of federal claims there is no requirement that a notice of claim disallowance be issued the 2-year limitations_period in sec_6532 will not start running however if the irs does not issue a notice of claim disallowance and the taxpayer does not waive the right to a notice of claim disallowance this means that the period of limitations remains open indefinitely and the taxpayer could file a lawsuit many years after the taxpayer filed the claim with the irs see 130_fsupp_815 and revrul_56_381 1956_2_cb_953 we do not think it is necessary to issue a notice of claim disallowance even though the period of limitations for filing a refund_suit will remain open indefinitely as explained above taxpayers who believe the irs improperly denied the eitc may file a tax_court petition upon issuance of the notice_of_deficiency the tax_court has jurisdiction to redetermine the eitc and order the irs to issue a refund if the irs improperly denied the eitc see sec_6512 and thus the tax_court provides a convenient judicial forum for litigating disputes over the eitc and this is especially the case because informal procedures may be available to taxpayers in small cases where the amount at issue does not exceed dollar_figure see sec_7463 thus we do not think taxpayers are likely to file lawsuits in the united_states district_court or the united_states court of federal claims to litigate a disallowed eitc long after the claim was filed with the irs a notice_of_deficiency cannot be considered a notice of claim disallowance notices of deficiency are not issued for the purpose of disallowing refund claims rather they are issued when the tax_shown_on_the_return is less than the actual tax_liability whether or not the taxpayer claims a refund on the return notices of deficiency and notices of claim disallowance contain very different information in particular a notice_of_deficiency explains the taxpayer’s right to file a petition in the tax_court a notice of claim disallowance on the other hand explains the taxpayer’s right to file a lawsuit in the united_states district_court or the united_states court of federal claims to recover an overpayment_of_tax issue four in each scenario stated a statutory_notice_of_deficiency must be issued whether or not the taxpayer is entitled to a refund unless all the errors on the return are mathematical or clerical errors under sec_6213 as stated earlier the irs is not required to issue a notice of claim disallowance failure to do so however prevents the commencement of the running of the 2-year period of limitations for filing a tax_refund suit pursuant to sec_6532 unless the taxpayer waives his or her right to a notice of claim disallowance example a wta-n-140217-01 on his return taxpayer claims an eitc of dollar_figure and shows a tax_liability of dollar_figure the refund of dollar_figure is held prior to the audit eitc of dollar_figure is recaptured resulting in no balance due and no refund in this case there is a deficiency because the tax_shown_on_the_return -dollar_figure is less than the actual tax_liability dollar_figure the eitc of dollar_figure is a negative_amount of tax on the return example b taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure the refund of dollar_figure is held prior to audit the eitc of dollar_figure is recaptured during the audit resulting in a balance due of dollar_figure in this case there is a deficiency because the tax_shown_on_the_return -dollar_figure is less than the actual tax_liability dollar_figure the eitc of dollar_figure is a negative_amount of tax example c taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure the refund of dollar_figure is held prior to the audit the eitc of dollar_figure is recaptured during the audit and there is an increase to tax of dollar_figure resulting in a balance due of dollar_figure in this case there is a deficiency because the tax_shown_on_the_return -dollar_figure is less than the actual tax_liability dollar_figure the eitc of dollar_figure is a negative_amount of tax example d taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure the refund of dollar_figure is held prior to audit eitc of dollar_figure is recaptured resulting in a partial refund of dollar_figure to taxpayer in this case there is a deficiency because the tax_shown_on_the_return -dollar_figure is less than the actual tax_liability -dollar_figure the eitc of dollar_figure is a negative_amount of tax example e taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure and withholding of dollar_figure the refund of dollar_figure is held prior to audit eitc of dollar_figure is recaptured resulting in a refund of dollar_figure wta-n-140217-01 in this case there is a deficiency because the tax_shown_on_the_return -dollar_figure is less than the actual tax_liability dollar_figure the eitc of dollar_figure is a negative_amount of tax example f taxpayer claims eitc of dollar_figure and shows a tax_liability of dollar_figure and withholding of dollar_figure refund of dollar_figure is held prior to audit eitc of dollar_figure is recaptured and there is a tax increase of dollar_figure resulting in a balance due of dollar_figure in this case there is a deficiency because the tax_shown_on_the_return -dollar_figure is less than the actual tax_liability dollar_figure the eitc of dollar_figure is a negative_amount of tax if you have any questions regarding this response please contact branch of the administrative provisions judicial practice division at curt g wilson by michael l gompertz assistant to the branch chief branch
